Citation Nr: 0217291	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954 and from January 1955 to June 1955.  He died in January 
1999.  The appellant is the mother of his child.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for the cause 
of the veteran's death. 

The appellant presented oral testimony at a personal hearing 
in August 2002 before the undersigned Board Member.  A copy 
of the transcript is in the claims file.  


FINDINGS OF FACT

1.  The veteran died in January 1999 of lung cancer with 
brain metastasis. 

2.  At the time of the veteran's death he was service-
connected for duodenal ulcer, evaluated as 20 percent 
disabling; amputation of the left index finger, evaluated as 
20 percent disabling; and multiple scars of the left hand 
and right thigh, evaluated as noncompensable.  The total 
combined evaluation was 40 percent disabling from December 
1975.

3.  The probative, competent  evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of lung cancer.

During the veteran's lifetime, service connection was in 
effect for duodenal ulcer, post operative, evaluated as 20 
percent disabling from December 1975, amputation of the left 
index finger, evaluated as 20 percent disabling from June 
1955 and for multiple scars of the left hand and right 
thigh, evaluated as noncompensable from January 1958.  The 
total combined evaluation was 40 percent disabling from 
December 1975.

The Board notes that service connection for duodenal ulcer 
was granted in a May 1956 rating decision and a 20 percent 
disability evaluation was assigned.  A January 1957 rating 
decision established an effective date of January 1956.  He 
then received temporary total evaluations for two periods of 
hospitalizations after which a 10 percent disability 
evaluation was assigned.  

After another period of hospitalization and the assignment 
of a temporary total evaluation, a 20 percent evaluation was 
assigned effective from October 1958.   In subsequent years 
the veteran received treatment for duodenal ulcer disease 
and was hospitalized on several occasions with the last 
period of hospitalization for treatment of ulcer disease 
apparently in 1976.  Temporary total evaluations were 
assigned for the periods of hospital treatment, after which 
the pre-hospitalization evaluation of 20 percent was 
reassigned.  Rating decisions in April 1979 and October 1986 
confirmed and continued the 20 percent evaluation.

In May 1996 the veteran sought service connection, in 
pertinent part, for emphysema.   

VA outpatient treatment records received in May 1996 for the 
period from January 1989 to November 1991 show treatment for 
disorders other than service-connected disabilities.  An 
October 1989 chest X-ray found no evidence of pneumothorax 
and the lungs were otherwise unremarkable.  

On a VA gastrointestinal examination in May 1996 the veteran 
complained of constipation.  He was not anemic.  He denied 
vomiting or having recurrent hematemesis or melena.  He 
denied having an area of pain.  No episodes of ulcer disease 
were reported.  The diagnosis was status post surgery for 
duodenal ulcer.  

Evidence of record shows that a routine chest X-ray in June 
1996 revealed a right upper lung mass and increased density 
in the left lower lung.  After a biopsy, adenocarcinoma of 
the right upper lung was diagnosed.  Examination findings 
reported at the time of hospital admission in June 1996 for 
a biopsy noted that his abdomen was benign.

In August 1996 the RO denied service connection for a lung 
disorder, namely lung cancer with emphysema,.  The RO 
confirmed and continued the 20 percent evaluation for 
duodenal ulcer disease.

Hospital records from the Bronx VA Medical Center show that 
the veteran was admitted in November 1998 for lung cancer 
with brain metastasis.  The discharge summary indicates that 
the primary diagnosis was lung cancer with brain metastasis.  
No other diagnoses were listed.   He was initially diagnosed 
with lung cancer two years prior to admission and had been 
treated by radiation therapy and chemotherapy.  While 
hospitalized the veteran was followed by nutrition, 
geriatric-psychology, hospice/palliative care and psychology 
services.  He died in the hospital in mid-January.  

According to a worksheet for a death certificate and a copy 
of the death certificate, the veteran died in January 1999 
at a VA Medical Center from metastatic lung cancer.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were chronic obstructive 
pulmonary disease and peptic ulcer disease.  An autopsy was 
not performed.  During his hospitalization no operations or 
procedures were performed.  There were no major findings.  

VA treatment records show that the veteran was admitted in 
August 1998 through the emergency department at the Bronx VA 
Medical Center.  He was in a course of chemotherapy at 
Manhattan VA but was unable due to weakness and dizziness to 
go there for his regular appointment.  He reported being on 
no medications other than Tylenol #3 and ampicillin.  He 
initially had been treated with radiation therapy, but 
because of a recurrence in the chest and a renal metastasis, 
chemotherapy had been started.  

August 1998 clinical findings showed changes of COPD and the 
abdomen was soft.  He was admitted for hydration and work-up 
for infection.  Included in the initial plan of action was 
supportive counseling and referral to a Hospice psychologist 
for terminal illness adjustment.  When seen the following 
day, he had no gastrointestinal complaints.  

In mid-November 1998 the veteran was referred to the Bronx 
VA for further radiotherapy.  He had recently been diagnosed 
with brain metastasis.  The initial assessment included 
evaluation of the gastrointestinal system.  The veteran 
denied nausea, vomiting, and abdominal pain.  A nutrition 
note shows that the veteran had a moderately compromised 
nutritional status secondary to the diagnosis of lung cancer 
with metastasis to the brain.  A weight loss was attributed 
to cancer diagnosis and treatment, poor appetite and poor by 
mouth intake.  He was on a regular diet. 

When seen by a member of a hospice and palliative care team, 
the veteran's complaints of pain included his stomach.  He 
was unable, however, to associate stomach pain with meals or 
empty stomach.  He also had complaints of stomach/abdominal 
pain the day before his death.  



The appellant filed a claim on behalf of one of the 
veteran's children for service connection for the cause of 
his death.  In an August 1999 rating decision the RO denied 
service connection for the cause of the veteran's death.  
The RO notified the appellant by letter dated in September 
1999 of the denial and that she needed to submit medical 
evidence showing that the veteran's death was caused by a 
condition related to military service.  

The appellant presented testimony at a personal hearing in 
August 2002.  She recalled that the veteran told her that 
after service his health began to deteriorate and he felt it 
was from service.  He also lost an index finger in service.  
She felt that his lung condition was related to service.  
While she and the veteran lived together, she noticed that 
he deteriorated and had difficulty breathing.  She also 
recalled that the veteran mentioned there was spraying done 
while he was in Korea.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may 
be presumed to have been incurred during such service, or 
one which was proximately due to, the result of, or 
aggravated by a service- connected disability.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.310(a), 3.312 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service-connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post service development of a malignant tumor to a 
degree of 10 percent disabling within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

Applicable law and regulations provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Regulations 
further provide, in pertinent part, that if a veteran was 
exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Note 2: 
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).



The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  




The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

The service-connected disability will be considered a 
contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  38 
C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  



Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. 
App 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary matter

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).


Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decisions 
reached.  

The RO also provided the appellant a statement of the case 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  

The RO has obtained VA records relevant to the veteran's 
final hospitalization.  The appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  Further, she has 
obtained representation and her representative has prepared 
argument on her behalf.

The appellant presented testimony at a personal hearing in 
August 2002 and thought that the veteran had probably 
received treatment at the Bronx VA Medical Center.  Her 
representative requested, and it was agreed, that if records 
from the Bronx VA Medical Center were not in the claims 
file, that VA would request records from the Bronx VA 
Medical Center from the time of discharge.  According to the 
appellant, the veteran had not seen a private doctor during 
the time he was together with the appellant nor had he 
mentioned going to a private doctor.

A review finds outpatient treatment records from the New 
York VA Medical Center and treatment records from the Bronx 
VA Medical Center in the claims file.  These records are 
within a period of several years prior to the veteran's 
death.  The evidence of record does not show, however, that 
the veteran was in New York since discharge such that a 
request for such records would be appropriate.  

The veteran provided a home address in South Carolina in his 
original claim in April 1954 at the time of discharge.  
Although he later spent a short period of time in New York, 
and received treatment during that time for duodenal ulcer 
disease, the clinical findings were negative for any lung 
disorder.  He returned to South Carolina where he apparently 
remained until the mid-1990s when he again went to live in 
New York.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify her as to whether VA 
would obtain it.  

The appellant has been advised of evidence she could submit 
herself or to sufficiently identify evidence so that VA 
could obtain the evidence for her.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must address whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that she is 
not prejudiced by its consideration in the first instance of 
her claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.




Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that she will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only 
serve to further delay resolution of her claim.  See 
Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection for the cause of death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability 
claims brought by the veteran before his death.  Lathan v. 
Brown, 7 Vet App. 359 (1995); 38 C.F.R. § 20.1106 (2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability.  Hickson, supra.

The current disability requirement has been met because the 
veteran died of lung cancer.  Carbino, supra.

The competent and probative evidence, however, establishes 
that the disability that caused the veteran's death, as 
listed on his death certificate was neither incurred in nor 
aggravated by military service.

Service medical records show no complaints referable to a 
lung disorder and no abnormal findings on examination, 
including evaluations from his entrance and separation from 
both periods of service.  There is no evidence showing lung 
cancer to a degree of 10 percent disabling within the first 
year after discharge from service.  

The post service medical records are negative for evidence 
of lung cancer until 1996, approximately 41 years following 
separation from service.

The appellant asserts that the veteran's loss of an index 
finger was of such severe disablement as to have constituted 
a contributory cause of his death.  The amputation of the 
left index finger was evaluated as 20 percent disabling, the 
maximum schedular evaluation, since the veteran's discharge 
from service.  



The service-connected amputation of the left index finger 
was of a static nature involving a skeletal function and did 
not materially affect other vital body functions.  
Accordingly, it did not contribute to death primarily due to 
an unrelated disability of lung cancer.  38 C.F.R. 
§ 3.312(c).  

As for the veteran's service-connected duodenal ulcer 
disease, the probative evidence also establishes that this 
disorder was not a principal or contributory cause of death.  
According to the death certificate, the primary cause of 
death was unrelated.

Post service medical evidence contradicts that duodenal 
ulcer disease was of such severe disablement as to have 
constituted a contributory cause of his death, or the 
development or aggravation of lung cancer.  Duodenal ulcer 
disease was evaluated as 20 percent disabling during the 
years preceding the veteran's death on the basis of VA 
examinations of record.

At the VA May 1996 examination, no episodes of ulcer disease 
or an area of pain were reported.  The veteran was not 
anemic.  He denied vomiting or having recurrent hematemesis 
or melena.  He had no gastrointestinal complaints in August 
1998 and was not on medication for duodenal ulcer disease.  

When he entered the hospital in November 1998 he denied 
nausea, vomiting, and abdominal pain.  A weight loss was 
attributed to cancer diagnosis and treatment.  He was on a 
normal diet.  Although he had complaints of stomach pain 
during his last hospitalization, these were not associated 
with meals or an empty stomach.


The evidence does not show that duodenal ulcer disease was 
an active process with resultant debilitating effects and 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
lung cancer, the primary cause of death.  

There is no evidence the veteran died from duodenal ulcer 
disease, and there are no physician opinions on record that 
etiologically or causally link the veteran's lung cancer to 
the service-connected duodenal ulcer disease.

The appellant's contention that the veteran was hurt in the 
war, exposed to chemicals or the conditions of service and 
that his death was, in some way, service-connected linking 
the cause of death to service and/or to service-connected 
amputation of left index finger is not competent evidence in 
this case.

Such a medical conclusion cannot constitute competent 
medical evidence since lay witnesses such as the appellant 
cannot diagnose or render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as 
to whether the veteran's cause of death is related to a 
disease or injury incurred, or aggravated by, service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The appellant claims that the veteran was exposed to 
spraying of an unknown substance while serving in Korea.  
The appellant's representative contends that the veteran is 
entitled to a presumption of service connection based on 
exposure to an herbicide as are the veterans who served in 
Vietnam.  

However, the veteran did not serve in Vietnam and these are 
completely different criteria that are not applicable to the 
service of the veteran.  

The Board also notes, that even if the argument had merit 
and the regulations were applicable, the presumption applies 
to respiratory cancers that become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  In this case, the 
veteran served 9 months in Korea during his first period of 
service that ended in April 1954.  A chest X-ray in 1989, 
approximately 35 years later, revealed the lungs as 
unremarkable.  Lung cancer was diagnosed in June 1996, more 
than 40 years later.  Accordingly, the presumption of 
service connection for a respiratory cancer due to exposure 
to an herbicide agent would not be warranted.  38 C.F.R. 
§ 3.307.

Because the record does not contain evidence that the cause 
of the veteran's death was incurred in service, manifested 
to a compensable degree during the first post service year, 
was causally related to service-connected disabilities, and 
does not contain competent evidence of a relationship 
between the cause of death and the veteran's military 
service, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

